Citation Nr: 0007103	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-49 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of motor 
vehicle accident with history of left temporal lobe epilepsy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of motor 
vehicle accident with traumatic encephalitis and history of 
organic brain syndrome with organic personality syndrome and 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decisions in August 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which continued an evaluation for history of left 
temporal lobe epilepsy as 20 percent disabling and also 
continued an evaluation of residuals of traumatic 
encephalitis and history of organic brain syndrome with 
organic personality as 10 percent disabling.  Inasmuch as the 
veteran did not report for scheduled examinations, his 
monthly compensation was temporarily stopped effective from 
July 1, 1997.  Thereafter, a decision by the RO in December 
1998, while decreasing the evaluation for history of left 
temporal lobe epilepsy to 10 percent disabling from July 1, 
1997, increased the evaluation for residuals of traumatic 
encephalitis and history of organic brain syndrome with 
organic personality to 30 percent disabling.


FINDINGS OF FACT

1.  The veteran has been prescribed continuous medication for 
the control of seizures, and active seizures have not been 
objectively demonstrated.

2.  The veteran's residuals of head trauma with traumatic 
encephalitis and history of organic brain syndrome with 
organic personality are manifested headaches and by no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.



CONCLUSIONS OF LAW

1. The schedular criteria for rating greater than 10 percent 
for residuals of motor vehicle accident with history of left 
temporal lobe epilepsy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.124 , Diagnostic 
Codes 8910-8911 (1999).

2.  The criteria for a rating in excess of 30 percent for 
residuals of motor vehicle accident with traumatic 
encephalitis and history of organic brain syndrome with 
organic personality syndrome and headaches are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, 
4.132, Diagnostic Codes 8045-9304, (1996); 38 C.F.R. § 4.130, 
Diagnostic Codes 8045-9304 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to these issues. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.

Disability ratings are determined by application of VA's 
Schedule for Rating Disabilities as set forth at 38 C.F.R. 
Part 4 (1999).  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity in civil occupations.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  The 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  The present level of disability is of 
primary concern where service connection has been established 
and an increase in the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Epilepsy

The RO rated the veteran's service-connected post traumatic 
seizure disorder by analogy to epilepsy, petit (or grand) 
mal, under 38 C.F.R. § 4.124a, Diagnostic Codes 8910- 8911.  
This type of rating is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. §§ 4.20, 4.27.  Under Diagnostic Codes 8910-8911, 
epileptic seizures are classified as either petit mal (8911) 
or grand mal (8910) and are to be rated under the general 
rating formula for major and minor seizures.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  See NOTE (1) 
and (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.

A 10 percent evaluation is warranted for major and minor 
epileptic seizures when there is a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
is warranted for at least one major seizure in the last 2 
years; or at least 2 minor seizures in the last 6 months.  A 
40 percent evaluation is warranted for at least one major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation is warranted when there is an average of 
at least one major seizure in 4 months over the last year; or 
9-10 minor seizures per week.  A 80 percent evaluation is 
warranted when there is an average of at least one major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent evaluation is warranted when 
there is an average of one major seizure per month over the 
last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8911.

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  Id. General Rating Formula for Major and Minor 
Epileptic Seizures, NOTE (1).  In the presence of major and 
minor seizures, rate the predominating type.  There will be 
no distinction between diurnal and nocturnal major seizures. 
Id. at NOTE (2).

On a June 1996 mental status examination, there was no 
psychopathology found other than the veteran's extensive 
substance addiction.  The associated hospital discharge 
summary provided a discharge diagnosis of acute and chronic 
polysubstance abuse (alcohol and cocaine).  A chronic history 
of post-traumatic seizure disorder was also diagnosed, along 
with a remote history of head injury and chronic mild organic 
brain syndrome.  The veteran reported a history of chronic 
recurrent seizures which had averaged several times a year in 
the 1980s.  He was noted being prescribed Dilantin and 
indicated that his seizures were less frequent when he was on 
his medication.  His medication had lapsed 3 weeks prior to 
that report without any intercurrent seizures.

On examination in August 1996, the veteran reported having 
seizures sometimes once or twice a month, sometimes more, but 
did not keep track of them.  The veteran had tonic-clonic 
movements, according to the veteran's report of an account by 
an unidentified witness.  He purportedly also had a history 
of post-ictal confusion.  Neurological examination was 
unremarkable, and a diagnosis of seizure disorder, 
generalized, partially complex type was entered.  He was 
advised that a review examination was to be afforded in 2 
years to ascertain improvement.  Benefits were suspended in 
July 1997 for his failure to report for scheduled 
examinations.

A 1997 hospitalization record detailed the veteran's history 
of substance abuse.  He started drinking and first use of 
marijuana at age 15.  At age 32, his beverage of choice was 
wine, consuming a fifth of wine per day, "teasing blues", 
cocaine powder and crack.  He reported using $100 of crack 
per day along with the wine.  He also reported IV drug use 
since 1989.  He denied any substance related blackouts, 
seizures or DT's.

A July 1998 brain examination described the veteran reporting 
a history of 3-4 seizures per year.  He also stated that he 
would go several months without seizures, and, thinking he 
was cured, stop medication, only to have the seizures start 
over again.  Other treatment records show that the veteran is 
not always compliant with his medication.  

The veteran has had numerous hospitalizations over the course 
of the period under review.  Such hospitalizations were 
remarkable for the absence of any clinical finding of 
seizures.  The Board additionally notes that, in June 1997,  
psychological test results were interpreted as showing that 
the veteran exaggerated his symptomatology and that his 
complaints were inconsistent with his clinical presentation.  
In a July 1998 psychiatric examination setting, the examiner 
noted that the results of psychological testing were invalid, 
because that the veteran was overendorsing his 
symptomatology.  The Axis I diagnosis was polysubstance 
abuse; and Axis III diagnoses included seizure disorder due 
to head trauma in 1980.

The Board notes that the veteran has not been consistent in 
reporting the frequency of seizures, thus raising a question 
as to his credibility.  Moreover, the record demonstrates 
that he has exaggerated the facts concerning epileptic 
symptomatology.  In light of the foregoing, the Board finds 
the veteran lacks credibility as a medical historian.  
Accordingly, the Board finds that the veteran's accounts 
concerning the number of seizures he has experienced lack 
probative value. Additionally, the Board notes there have 
been numerous opportunities for VA physicians and nurses to 
observe seizures in a clinical setting, as the veteran has 
had multiple hospitalizations for substance abuse.  Yet, no 
medical professional has reported any seizures whatsoever in 
a hospital setting.  

The Board considers it to be significant that the veteran 
reports that his seizures occur after he is non-compliant 
with his medication.  The pertinent diagnostic criteria 
already contemplate a 10 percent evaluation when continuous 
medication is shown to be necessary for control of seizures.  
The Board, therefore, finds that, because the rating criteria 
take into account symptomatology as regulated by medication, 
it would be inappropriate to accord a higher evaluation for 
any symptomatology produced by noncompliance with a 
medication regimen.  The Board concludes the preponderance of 
the evidence is against a disability evaluation in excess of 
10 percent for left temporal lobe epilepsy.


Traumatic Encephalitis, Organic Brain Syndrome
 with Organic Personality Syndrome and Headaches

The RO had rated the veteran's post concussion residuals 
under 38 C.F.R. § 4.130, Diagnostic Code 8045, brain disease 
due to trauma, which provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
Diagnostic Code (e.g., 8045-9304).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  See also 38 C.F.R. § 4.25 (1999).  

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre-and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's chronic 
brain syndrome.

Prior to November 7, 1996, pursuant to Diagnostic Code 9304, 
dementia due to head trauma, the criteria for a 50 percent 
disability rating were considerable impairment of social and 
industrial adaptability.  A 30 percent rating was for 
application for definite impairment of social and industrial 
adaptability.  The Board notes that VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating mental disorders were issued, and became effective 
November 7, 1996.  Under the newly issued Diagnostic Code 
9304, a rating of 50 percent is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  The 
Board observes that during the course of the appeal, the RO 
has duly considered the veteran's claim under both the old 
and the new rating criteria.

August 1996 and July 1998 examinations reported no 
psychiatric complaints.  In July 1998, the veteran's 
principal complaint was difficulty dealing with people around 
him who did not understand because he was HIV positive.  The 
examiner noted that the records contained no history or 
treatment for schizophrenia.  The veteran denied suicidal 
ideation, auditory hallucinations and delusions.  He was 
unable to perform serial sevens but could spell "world" 
backwards.  Some difficulty with abstractions was also 
reported.  He was unable to interpret complex proverbs.  His 
reasoning was asocial.  In a crowded theater with fire, he 
said he would run out.  His fund of knowledge was 
impoverished.  He could not name the presidents in order.  
The Minnesota Multiphasic Personality Inventory results were 
considered invalid due to the veteran's overendorsing.  The 
examiner felt it was extremely unlikely that the veteran was 
suffering from schizophrenia.  The examiner stated that any 
symptoms of schizophrenia could be better explained by 
substance abuse, and the veteran did not even have such 
symptomatology at the time of the examination.  With respect 
to organic conditions, he stated that such information was 
best addressed by a neurological evaluation.  

At the July 1998 neurological examination, the veteran 
reported headaches since his accident, and that he preferred 
to lie down as he reported sonophobia and photophobia without 
vomiting or nausea.  He self medicated with over the counter 
medication.  On physical examination, the pupils were equal 
and reactive to light.  Funduscopic examination was benign.  
The disc margins were sharp and visual fields were full.  
Extraocular movements were full and slightly disconjugate 
with upward gaze and the veteran reported diplopia with 
upward gaze.  The remainder of the cranial nerve examination 
was within normal limits.  Motor examination revealed that 
the veteran walked with a slightly limping gait.  He was able 
to heel, toe and tandem walk without difficulty.  Muscle tone 
was normal in all extremities and strength was 5/5.  Sensory 
examination was intact to pin prick, light touch, position 
and vibration throughout.  Deep tendon reflexes were 2+ and 
symmetrical throughout.  There was no Hoffmann's.  
Impressions were post-concussive vascular headaches, post 
traumatic partial complex seizure disorder with secondary 
generalization and organic personality disorder, which the 
examiner found were all were related to a frontal brain 
injury in the inservice accident.

The veteran was again hospitalized for substance abuse in 
November 1998 and was discharged to rehab after 
detoxification.  His affect was stable, non-labile and 
appropriate.  Speech was coherent and relevant, and he was in 
good contact with reality.  There were no delusions or 
auditory or visual hallucinations.  Memory was intact; 
judgment was adequate; insight was poor.  He was not a 
management problem during his hospitalization.  No 
psychopathology was reported on Axis I, other than alcohol 
dependence and crack cocaine dependence.

The Board observes that the RO assigned a 30 percent 
evaluation pursuant to Diagnostic Code 9304.  The RO 
concluded that since the veteran was capable of simple 
abstractions, he suffered from mild memory loss, and the fact 
that he was unable to do serial sevens was interpreted as 
suggesting impairment of concentration.  The RO also took 
into consideration as well as the fact that "some impairment 
in abstraction and in concentration or attention may 
reasonably be interpreted as producing 'occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks'. . . ."  

It is pertinent to note that the veteran had Global 
Assessment of Functioning (GAF) scores reported as ranging 
from 58-75 in June 1996 to a low of 44 in September 1998, 
along with scores of 50, 52 and 60 in 1997 and 1998.  GAF 
scores from 51 to 60 denote moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed., 1994).  

Despite the veteran's claims that he was abstaining from 
alcohol and drugs, the record shows that his substance abuse 
has continued.  The veteran's psychiatric impairment has been 
primarily related to polysubstance abuse, for which service 
connection is not in effect and, therefore, compensation is 
not payable. 

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent.  Under the former 
rating criteria, no more than a 30 percent evaluation is in 
order under Diagnostic Code 9304, as multi-infarct dementia 
has not been demonstrated and no more than definite social 
and industrial impairment due to the service connected 
disorder has been shown.  Under the revised rating criteria, 
the disability picture presented by the veteran's service 
connected psychiatric disorder does not more nearly 
approximate the criteria for a rating of 50 percent and, 
thus, the currently assigned 30 percent rating is 
appropriate.

A decision of the Social Security Administration (SSA) in 
June 1989 granted the veteran disability benefits from that 
agency and found that he had been disabled since December 
1980, with a primary diagnosis of organic brain syndrome.  
However, the medical records considered by SSA were all prior 
to 1989 and contain no information concerning the veteran's 
condition during the pendency of his current appeal to the 
Board.  The SSA decision thus does not provide a basis for an 
increased evaluation under VA's rating schedule.

Conclusion

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care for the treatment of such 
conditions.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

An increased evaluation for residuals of motor vehicle 
accident with history of left temporal lobe epilepsy is 
denied.

An increased evaluation for residuals of motor vehicle 
accident with traumatic encephalitis and history of organic 
brain syndrome with organic personality syndrome and 
headaches is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

